     Case 2:20-cv-02721-VAP-AS Document 1 Filed 03/24/20 Page 1 of 8 Page ID #:1




 1   RACHEL E. KAUFMAN (Cal. Bar No. 259353)
     KAUFMAN P.A.
 2   400 NW 26th Street
 3   Miami, FL 33127
     Telephone: (305) 469-5881
 4   rachel@kaufmanpa.com
 5   Counsel for Plaintiff and the Putative Class
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      EDDIE SAREMI, D.M.D., a                       Case No.
11
      California professional corporation,
12    individually and on behalf of all others      CLASS ACTION
      similarly situated,
13
                                                    DEMAND FOR JURY TRIAL
14                 Plaintiff,
15
      v.
16
      KATIE J. KARZEN, a California
17
      dental corporation,
18
                   Defendant.
19

20

21
                                CLASS ACTION COMPLAINT

22                                 Preliminary Statement
23         1. Plaintiff Eddie Saremi, D.M.D. (“Plaintiff”) brings this action to enforce
24
     the consumer-privacy provisions of the Telephone Consumer Protection Act
25

26   (“TCPA”), 47 U.S.C. § 227. Specifically, the TCPA makes it unlawful to send fax
27

28
     Case 2:20-cv-02721-VAP-AS Document 1 Filed 03/24/20 Page 2 of 8 Page ID #:2




 1 advertisements without the recipients’ consent. 47 U.S.C. § 227(b)(1)(C).

 2         2. Plaintiff alleges that Katie J. Karzen d/b/a The Valley School for Dental
 3
     Assisting (“Valley Dental”) sent unsolicited fax advertisements to Plaintiff and
 4

 5 other putative class members without their consent.

 6         3. Plaintiff and putative class members never consented to receive these
 7
     faxes. Because fax marketing campaigns generally involve the transmission of
 8

 9 faxes to tens of thousands of potential customers en masse, Plaintiff brings this

10 action on behalf of a proposed nationwide class of other persons who received

11
     illegal fax advertisements from or on behalf of the Defendant.
12

13         4. A class action is the best means of obtaining redress for the Defendant’s
14 wide-scale illegal fax marketing and is consistent both with the private right of

15
     action afforded by the TCPA and the fairness and efficiency goals of Rule 23 of
16

17 the Federal Rules of Civil Procedure.

18                                           Parties
19
           5. Plaintiff Eddie Saremi, D.M.D. is a California professional corporation
20

21 with its principal place of business in this District.

22
           6. Defendant Valley Dental is a California dental corporation with its
23
     principal place of business in this District.
24

25

26

27
                                                -2-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-02721-VAP-AS Document 1 Filed 03/24/20 Page 3 of 8 Page ID #:3




 1                                 Jurisdiction & Venue

 2         7. The Court has federal question subject matter jurisdiction over these
 3
     TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).
 4

 5         8. The Court has personal jurisdiction over the Defendant because they

 6 engaged in fax marketing conduct within this District.

 7
           9. Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part
 8

 9 of the events or omissions giving rise to the claim occurred in this District, as the

10 faxes were sent from and/or to this District.

11
                                    Factual Allegations
12

13         10.Valley Dental is a for-profit dental vocational school.
14         11.In order to market its vocational training programs, Valley Dental relies
15
     on fax marketing.
16

17         12.While sending faxes in bulk may save time and money for Valley
18 Dental’s marketing efforts, it violates the privacy rights of the Plaintiff and

19
     putative class.
20

21 Fax to Plaintiff

22
           13.Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
23
           14.Plaintiff’s fax number is associated with a traditional fax machine.
24

25         15.On February 18, 2020, Valley Dental sent a fax to Plaintiff’s fax machine
26

27
                                              -3-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-02721-VAP-AS Document 1 Filed 03/24/20 Page 4 of 8 Page ID #:4




 1 promoting Valley Dental’s Dental Assistant Courses:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
           16. Plaintiff never consented to receive Valley Dental’s junk fax.

19         17.Valley Dental’s fax caused Plaintiff actual harm including aggravation
20
     and nuisance, the loss of use of its fax line and fax machine during the receipt of
21

22
     the fax, and other out of pocket costs associated with receiving the fax.

23                                Class Action Allegations
24
           18.As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of
25

26 Civil Procedure, Plaintiff brings this action on behalf of a class of all other persons

27
                                              -4-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-02721-VAP-AS Document 1 Filed 03/24/20 Page 5 of 8 Page ID #:5




 1 or entities similarly situated throughout the United States.

 2         19.The Class of persons Plaintiff proposes to represent is tentatively defined
 3
     as:
 4

 5               Junk Fax Class: All persons within the United States to whom:
                 Defendant and/or a third party acting on their behalf, sent a
 6               substantively fax advertisement as Defendant sent to Plaintiff to
 7               their fax machine within four years of the filing of the complaint
                 through the date notice is provided to the class.
 8

 9         20.Excluded from the Class is counsel, the Defendant, and any entities in
10 which the Defendant have a controlling interest, the Defendant’s agents and

11
     employees, any judge to whom this action is assigned, and any member of such
12

13 judge’s staff and immediate family.

14         21.The Class as defined above is identifiable through fax records and fax
15
     number databases.
16

17         22.The potential Class’s members number at least in the thousands.
18 Individual joinder of these persons is impracticable.

19
           23.Plaintiff is a member of the class.
20

21         24.There are questions of law and fact common to Plaintiff and to the
22
     proposed Class, including but not limited to the following:
23
                 a. Whether Defendant violated the TCPA by sending fax
24

25 advertisements to putative class members’ fax machines;

26

27
                                              -5-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-02721-VAP-AS Document 1 Filed 03/24/20 Page 6 of 8 Page ID #:6




 1                b. Whether Defendant sent the faxes without obtaining the recipients’

 2 prior express invitation or permission; and

 3
                  c. Whether the Plaintiff and the class members are entitled to
 4

 5 statutory damages because of Defendant’s actions.

 6         25.Plaintiff’s claims are typical of the claims of class members.
 7
           26.Plaintiff is an adequate representative of the Class because his interests
 8

 9 do not conflict with the interests of the Class, it will fairly and adequately protect

10 the interests of the Class, and counsel skilled and experienced in class actions,

11
     including TCPA class actions, represents it.
12

13         27.Common questions of law and fact predominate over questions affecting
14 only individual class members, and a class action is the superior method for fair

15
     and efficient adjudication of the controversy. The only individual question
16

17 concerns identification of class members, which will be ascertainable from records

18 maintained by Defendant and/or their agents.

19
           28.The likelihood that individual members of the class will prosecute
20

21 separate actions is remote due to the time and expense necessary to prosecute an

22
     individual case.
23
           29.Plaintiff is not aware of any litigation concerning this controversy already
24

25 commenced by others who meet the criteria for membership in the Class described

26

27
                                              -6-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-02721-VAP-AS Document 1 Filed 03/24/20 Page 7 of 8 Page ID #:7




 1 above.

 2                                    LEGAL CLAIMS
 3
                                    First Claim for Relief
 4                       Violation of the TCPA’s Junk Fax Provision
 5
           30.Plaintiff incorporates the allegations from all previous paragraphs as if
 6

 7 fully set forth herein.

 8         31.Defendant’s fax advertisements were sent without the prior express
 9
     invitation or permission of the fax recipients.
10

11         32.Defendant violated the TCPA by (a) sending fax advertisements to fax
12 machines without prior express invitation or permission, or (b) by the fact that

13
     others sent those faxes on its behalf. See 47 U.S.C. § 227(b).
14

15         33.The Defendant’s violations were willful and/or knowing.
16         34.The TCPA also authorizes injunctive relief, and Plaintiff seeks injunctive
17
     relief prohibiting Defendant from sending unsolicited fax advertisements.
18

19                                       Relief Sought
20
           WHEREFORE, for itself and all class members, Plaintiff requests the
21
     following relief:
22

23         A.     Injunctive relief prohibiting Defendant from sending unsolicited faxes
24
     to consumers’ fax machines without their prior express permission or invitation;
25

26

27
                                               -7-
28 Class Action Complaint
   Case No.
     Case 2:20-cv-02721-VAP-AS Document 1 Filed 03/24/20 Page 8 of 8 Page ID #:8




 1            B.    Because of Defendant’s violations of the TCPA, Plaintiff seeks for

 2 itself and the other putative Class members $500 in statutory damages per violation

 3
     or—where such regulations were willfully or knowingly violated—up to $1,500
 4

 5 per violation, pursuant to 47 U.S.C. § 227(b)(3).

 6            C.    An order certifying this action to be a proper class action under
 7
     Federal Rule of Civil Procedure 23, establishing any appropriate classes the Court
 8

 9 deems proper, finding that Plaintiff is proper representative of the Class, and

10 appointing the lawyers and law firms representing Plaintiff as counsel for the

11
     Class;
12

13            D.    Such other relief as the Court deems just and proper.
14            Plaintiff requests a jury trial as to all claims of the complaint so triable.
15

16            Dated: March 24, 2020           Respectfully submitted,
17
                                              Eddie Saremi, D.M.D, individually and on
18                                            behalf of those similarly situated individuals
19
                                              By: /s/ Rachel E. Kaufman
20
                                              Rachel E. Kaufman, Esq.
21                                            rachel@kaufmanpa.com
                                              KAUFMAN P.A.
22
                                              400 NW 26th Street
23                                            Miami, FL 33127
                                              Telephone: (305) 469-5881
24

25                                            Counsel for Plaintiff and all others similarly
                                              situated
26

27
                                                -8-
28 Class Action Complaint
   Case No.
